DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment and affidavit dated 6-7-2021 are acknowledged.
	Claims included in the prosecution are 1, 4-11 and 30.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1, 4-11 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivan (Langmuir, 2010) of record by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375.
	Sivan teaches that liposomes are biolubricants for use to reduce the friction in human synovial joints. The phospholipids taught by Sivan are DMPC, DPPC and HSPC. DPPC and HSPC have the transition temperatures more than the temperature at which 0 C. The liposomes taught by Sivan are either multilamellar or unilamellar of sizes less than 100 nm (see the entire publication). 
	What is lacking in Sivan is the teaching of the use of the liposomes to lubricate non-biological surfaces. However, it would have been obvious to one of ordinary skill in the art to use liposomes for lubricating non-biological surfaces since liposomes containing phospholipids have lubricating properties and one of ordinary skill in the art would expect the same lubrication properties irrespective of surfaces to which they are applied.
	Brois teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,
	Tonge teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tone have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	.
	It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Sivan on non-biological surfaces for lubrication, with a reasonable expectation of success since Brois teaches that  phospholipids such as 
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive.
	Applicant argues that Sivan does not teach or suggest using phospholipid liposomes having a Tm above 450 for lubricating non-biological surfaces. According to applicant, Verberne teaches essentially the same as Sivan. This argument is not persuasive since Sivan teaches phospholipon 90 H and DSPC and Verberne teaches HSPC as the phospholipids which are for lubricating the biological surfaces and these phospholipids have transition temperatures which are above the claimed temperature and one would expect similar lubricating property of these lipids on non-biological surfaces, especially in view of Tonge who teaches the ability of phospholipon 90 H and DSPC in both biological and non-biological surfaces. One of ordinary skill in the art would be motivated further to use hydrogenated phospholipids whose transition temperature is above the claimed temperature since Brois teaches the ability of hydrogenated lecithin as the lubricant for metal surfaces. Applicant’s arguments that Sivan teaches superior cartilage lubrication when the liposomes are at the liquid disordered phase are not persuasive since it is within the skill of the art to recognize that each phospholipid will have different lubricating ability, especially in view of Tongue who 
	Applicant’s arguments that Tongue does not cure the deficiencies of Sivan are not persuasive since Tonge focuses on compositions comprising lipids in combination with copolymer mixtures for obtaining a better solubility of hydrophobic active agents are not persuasive since instant claims do not exclude a copolymer irrespective of the motivation of Tonge to add a copolymer to phospholipon 90 H and DSPC which have higher transition temperatures than the claimed transition temperature.
2.	Claims 1, 4-11 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verberne (Wear 2010) by itself or in view of Brois (US 5,135, 669), further in view of  Tonge (US 2009/0155375).
	Verberne teaches the effectiveness of liposomes containing phosphatidylcholines as bio lubricants. The phosphatidylcholines studied by Verberne are HSPC, DPPC, DMPC, DOPC and a mixture of DMPC and DPPC (Abstract and Experimental detail). The liposomes of Verberne are multilamellar vesicles and not unilamellar. 
		
	What is lacking in Verberne is the teaching of the use of the liposomes to lubricate non-biological surfaces. However, it would have been obvious to one of ordinary skill in the art to use liposomes for lubricating non-biological surfaces since liposomes containing phospholipids have lubricating properties and one of ordinary skill in the art would expect the same lubrication properties irrespective of surfaces to which they are applied.


	Tonge as discussed above, teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tonge have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Verberne on non-biological surfaces for lubrication, with a reasonable expectation of success since Tongue teaches that phospholipids have lubricating properties on biological surfaces such as joints as well as non-biological surface such as prosthetic devices and contact lenses.
3.	Claims 1, 4-11 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callegaro (8,263,118) by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375.
  

Brois as discussed above, teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,
Tonge as discussed above, teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tone have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Callegaro on non-biological surfaces for lubrication, with a reasonable expectation of success since Tongue teaches that phospholipids have lubricating properties on biological surfaces such as joints as well as non-biological surface such as prosthetic devices and contact lenses.
2.	Claims 1, 4-11 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fost (US 5,688,496)  in view of Brois (US 5,135, 669), or in view of  Tonge (US 2009/0155375), optionally in further view of Sivan (Langmuir, 2010)
Fost discloses that silicone modified phospholipids are lubricants and can be used as lubricants biologically as well as in textile products. The phospholipid is cationic (col. 2, line 6 through col. 13, line7, col. 16, lines 38-51, col. 17, lines 29-36). What is lacking in Fest is the use of claimed phosphatidylcholines or mixture of phosphatidylcholines and the cationic phospholipid of Fest. Also lacking in Fest is the use of the phospholipid in the form of liposomes 
	Brois as discussed above, teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,
Tonge as discussed above, teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tone have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	The teachings of Sivan who teaches that liposomes are biolubricants for use to reduce the friction in human synovial joints and the phospholipids DMPC, DPPC and HSPC. DPPC and HSPC form liposomes have been discussed above.
	It would have been obvious to one of ordinary skill in the art to use the cationic lipid or mixture of cationic lipid of Fest with other liposome forming lipids with higher transition temperature higher like DSPC or hydrogenated phosphatidylcholine taught by .
4.	Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Sivan (Langmuir, 2010) of record by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375; OR  2) Verberne (Wear 2010) by itself or in view of Brois (US 5,135, 669), further in view of  Tonge (US 2009/0155375).; 3) Callegaro (8,263,118) by itself or in view of Brois (US 5,135, 669), further in view of  Tonge (US 2009/0155375all three as set forth above, further in view of Ali (US 2007/0026061)..
	 The teachings of Sivan, Brois. Verberne and Tonge have been discussed above.
	What is lacking in Sivan’s liposomes and the aqueous solutions of phospholipids of Tongue, liposomes of Verberne and Callegaro is the inclusion of a cationic lipid such as DMTAP in combination with phosphatidylcholine.
	Ali teaches that liposomes can be made using DMTAP in combination with a neutral lipid such as phosphatidylcholine (Abstract and 0064),
	It would have been obvious to one of ordinary skill in the art to combine DMTAP with a neutral phospholipid, phosphatidylcholine, if cationic liposomes are desired, with a reasonable expectation of success, since DMTAP provides a positive charge to the liposomes and Ali teaches that DMTAP can be combined with a phosphatidylcholine in the liposomes.


	The affidavit by Ronit Goldberg has been fully considered, but is not persuasive. First of all, it should be pointed out that the results presented are not commensurate in scope in regard to generic ‘non-biological surface’ which term applies to paper, textiles and even wood products and in terms of the added cationic lipid in the dependent claims. Secondly, the standard deviation or standard error values as noted from the graph on page 6 of the affidavit overlap and the significance of the values represented do not appear to be patentably unexpected, surprising and significant, let alone being statistically significant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612